DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/17/2020.
Claims 1-4, 17-18 have been amended.
Claims 19-32 are new.
Claims 5-16 have been cancelled.
Claims 1-4, 17-32 have been examined and rejected.
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “determining unit”, “transmitting unit” in claim 17 and in claims 25-28; and “detecting unit” in claim 18 and in claims 27-32. The specification discloses at paragraph 111, that the determining unit may be implemented by the processor 910; and paragraph 115 discloses a communication apparatus 940 is hardware (transmitting/receiving device). The specification does not disclose a structure for the claimed “detecting unit”.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17-19, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US2018167932A1) hereinafter referred to as “P” in view of Yamamoto (US2018006952A1).
Regarding Claim 1, P discloses a method for transmitting signals, performed by a terminal in a communication system, the method comprising: 
(see para 197, a UE to transmit an additional DMRS/i.e. additional reference signal. … when a data MCS is below a predetermined MCS/i.e. representing information of poor channel conditions); 
transmitting a main reference signal to the base station (see para 197, UE transmits a default DMRS transmission/i.e. the main reference signal), wherein the main reference signal is used for channel estimation between the terminal and the base station (see para 93, UL signals include DMRS associated with data or UCI demodulation enabling a gNB to perform UL channel measurement); and 
when determining to transmit an additional reference signal to the base station, transmitting an additional reference signal to the base station according to configuration information of the additional reference signal (Examiners Note: Using BRI consistent with the specification, the limitation “configuration information of the additional reference signal” has been interpreted to mean time/frequency resources used when transmitting the additional reference signal (DMRS). Based on this interpretation, see para 196, As a main purpose of the additional DMRS is to improve a UCI BLER, the additional DMRS can be limited on SCs (subcarriers) where UCI is transmitted, or on RBs that include SCs where UCI is transmitted, and need not extent over the entire PUSCH transmission BW; also see FIG. 20 depicting DMRS transmission using time/frequency resources).
P does not disclose the time-frequency resources used for the additional DMRS transmission. 
In the same field of endeavor, Yamamoto discloses this limitation: see FIG. 10B, para 137, in addition to the existing DMRS mapped to one symbol of each slot (third and tenth SC-FDMA symbols) in one subframe, DMRSs are added/i.e. additional DMRSs, to the first and eighth SC-FDMA symbols or the fifth and twelfth SC-FDMA symbols. In other words, twice the existing number of DMRSs is mapped in FIGS. 10B.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of P, so as to specify the time-frequency resources used for the additional DMRS transmission as taught by Yamamoto, as increasing the number of DMRS symbols results in an increase in the number of DMRSs (i.e., DMRS density) available for channel estimation and symbol level combining and thus is effective in improving the channel estimation accuracy (see Yamamoto, para 11).

Regarding Claims 2, 19, P discloses the method according to claim 1, wherein the information on channel conditions of the terminal includes dynamic information, the dynamic information being obtained by measuring a channel (see para 197, a UE to transmit an additional DMRS/i.e. additional reference signal. … when a data MCS is below a predetermined MCS/i.e. representing dynamic information of channel conditions); 

Regarding Claim 17, P discloses a terminal (see FIG. 3, an example UE) comprising: 
a determining unit (see FIG. 3, processor) configured to determine whether to transmit an additional reference signal to a base station in a communication system according to information on channel conditions of the terminal (see para 197, a UE to transmit an additional DMRS/i.e. additional reference signal. … when a data MCS is below a predetermined MCS/i.e. representing information of poor channel conditions); 
a transmitting unit (see FIG. 3, transceiver) configured to transmit a main reference signal to the base station (see para 197, UE transmits a default DMRS transmission/i.e. the main reference signal), wherein the main reference signal is used for channel estimation between the terminal and the base station (see para 93, UL signals include DMRS associated with data or UCI demodulation enabling a gNB to perform UL channel measurement); and 
when the determining unit determines to transmit an additional reference signal to the base station, the transmitting unit is configured to transmit an additional reference signal to the base station according to configuration information of the additional reference signal (Examiners Note: Using BRI consistent with the specification, the limitation “configuration information of the see para 196, As a main purpose of the additional DMRS is to improve a UCI BLER, the additional DMRS can be limited on SCs (subcarriers) where UCI is transmitted, or on RBs that include SCs where UCI is transmitted, and need not extent over the entire PUSCH transmission BW; also see FIG. 20 depicting DMRS transmission using time/frequency resources).
P does not disclose the time-frequency resources used for the additional DMRS transmission. 
In the same field of endeavor, Yamamoto discloses this limitation: see FIG. 10B, para 137, in addition to the existing DMRS mapped to one symbol of each slot (third and tenth SC-FDMA symbols) in one subframe, DMRSs are added/i.e. additional DMRSs, to the first and eighth SC-FDMA symbols or the fifth and twelfth SC-FDMA symbols. In other words, twice the existing number of DMRSs is mapped in FIGS. 10B.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of P, to specify the time-frequency resources used for the additional DMRS transmission as taught by Yamamoto, as increasing the number of DMRS symbols results in an increase in the number of DMRSs (i.e., DMRS density) available for channel estimation and symbol level combining and thus is effective in improving the channel estimation accuracy (see Yamamoto, para 11).

Regarding Claim 18, P discloses base station (see FIG. 2) comprising: 
a detecting unit (see FIG. 2, controller/processor) configured to detect, (see para 93-94, UL signals include DMRS associated with data or UCI demodulation enabling a gNB to perform UL channel measurement … A gNB can use a DMRS to demodulate information in a PUCCH; also see para 96, One or more last slot symbols in a slot can be used to multiplex PUCCH transmissions/i.e. DMRSs, from one or more UEs), 
wherein the reference signals include main reference signals and / or additional reference signals (see para 197, UE transmits a default DMRS transmission/i.e. the main reference signal and at para 93, UL signals include DMRS associated with data or UCI demodulation enabling a gNB to perform UL channel measurement; also (see para 197, a UE to transmit an additional DMRS); and 
the detecting unit is further configured to detect, from the signals, service data of the respective terminals, according to the detected reference signals (see FIG. 6, UL slot structure for PUSCH transmission or PUCCH transmission, see para 94-96, A slot 610 includes N UL symbols 620 where a UE transmits data information, UCI, or RS including at least one symbol where the UE transmits DMRS 630… A gNB can use a DMRS to demodulate information in a PUCCH).

Yamamoto discloses this limitation: see para 85-88, the base station (FIG. 8) control section 101 determines a radio resource to which the control signal is mapped (downlink resource) and outputs information on the determined radio resource to mapping section 105… control section 101 generates information on the number of DMRSs or DMRS mapping used in PUSCH repetition performed by terminal… The Control signal generating section generates a control signal using information received from control section 101 and outputs the generated control signal to coding section 103. Note that, there is a situation where a control signal is transmitted to multiple terminals 200, so that control signal generating section 102 includes the terminal ID of each terminal 200 in the control signal for terminal 200 and generates a bit sequence. For example, a cyclic redundancy check (CRC) bit masked with the terminal ID of the destination terminal is added to the control signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of P, so that the base station processes (after it detects) reference signals (DMRSs) and transmits to multiple terminals, as taught by Yamamoto, for improving the channel estimation accuracy (see Yamamoto, para 11).

Regarding Claim 24, P discloses the terminal according to claim 17, 
 the configuration information of the additional reference signal includes at least one piece of information on time-frequency resources used when transmitting the additional reference signal, sequence information on the additional reference signal, information on mappings between additional reference signals and main reference signals.
In the same field of endeavor, Yamamoto discloses this limitation: see FIG. 10B, para 137, in addition to the existing DMRS mapped to one symbol of each slot (third and tenth SC-FDMA symbols) in one subframe, DMRSs are added/i.e. additional DMRSs, to the first and eighth SC-FDMA symbols or the fifth and twelfth SC-FDMA symbols. In other words, twice the existing number of DMRSs is mapped in FIGS. 10B.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of P, to specify the time-frequency resources used for the additional DMRS transmission as taught by Yamamoto, as increasing the number of DMRS symbols results in an increase in the number of DMRSs (i.e., DMRS density) available for channel estimation and symbol level combining and thus is effective in improving the channel estimation accuracy (see Yamamoto, para 11).

Regarding Claim 25, P discloses the terminal according to claim 24, 
P does not disclose details regarding: the configuration information includes the information on mappings between additional reference signals and main reference signals, the transmitting unit is configured to obtain the additional 
In the same field of endeavor, Yamamoto discloses this limitation: see FIG. 10B, para 137, in addition to the existing DMRS mapped to one symbol of each slot (third and tenth SC-FDMA symbols) in one subframe, DMRSs are added/i.e. additional DMRSs, to the first and eighth SC-FDMA symbols or the fifth and twelfth SC-FDMA symbols. In other words, twice the existing number of DMRSs is mapped in FIGS. 10B; also see para 207, base station 100 performs channel estimation using an SRS in addition to the DMRSs transmitted from terminal 200.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of P, to specify the time-frequency resources used for the additional DMRS transmission as taught by Yamamoto, as increasing the number of DMRS symbols results in an increase in the number of DMRSs (i.e., DMRS density) available for channel estimation and symbol level combining and thus is effective in improving the channel estimation accuracy (see Yamamoto, para 11).

Regarding Claim 28, P discloses the terminal according to claim 17, wherein the transmitting unit is configured to transmit an additional reference signal to the base station by using channel resources for transmitting data when the additional 
Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean: “the user terminal may transmit the additional reference signal to the base station by using a physical uplink shared channel”. Based on this interpretation, see para 197, it is also possible for a UE to transmit an additional DMRS when UCI is multiplexed in a PUSCH through implicit signaling such as, for example, when a data MCS is below a predetermined MCS.

Claims 3, 20, 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over “P” in view of Yamamoto in view of Chae (US20180139640A1).
Regarding Claim 3, 20, P in view of Yamamoto does not disclose details regarding: the dynamic information includes signal receiving power information or 
Chae discloses this limitation: see para 139,  A received power of a DMRS of a D2D signal transmitted by a relay UE, a destination UE, or an Out-Of-Network coverage OON UE may be measured … a UE having an RSRP (and/or RSRQ) less than a predetermined threshold, or an out-of-coverage UE may generate an additional DMRS.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of P and Yamamoto to transmit additional DMRS based on the measured channel 

Regarding Claim 23, P in view of Yamamoto does not disclose details regarding: the information on channel conditions of the terminal includes information indicating a type of the terminal.
Examiners Note: Using BRI consistent with the specification, the limitation “user terminal type” has been interpreted to mean a “terminal in the cell edge or an out-of-coverage UE”. Based on this interpretation, Chae discloses this limitation: see para 139, A received power of a DMRS of a D2D signal transmitted by a relay UE, a destination UE, or an Out-Of-Network coverage OON UE may be measured … a UE having an RSRP (and/or RSRQ) less than a predetermined threshold, or an out-of-coverage UE/i.e. cell edge terminal, may generate an additional DMRS.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of P and Yamamoto to transmit additional DMRS based on the type of terminal as taught by Chae, based on the KSR rationale F - Known work in one field of endeavor (D2D communication) may prompt variations of it for use in either the same field or a different one (transmitting signals between user terminals and 

Regarding Claim 27, P in view of Yamamoto does not disclose details regarding: terminal according to claim 17, wherein the determining unit is further configured to determine whether to transmit an additional reference signal to the base station in the communication system according to predetermined thresholds about system parameters of the communication system.
Chae discloses this limitation: see para 139,  A received power of a DMRS of a D2D signal transmitted by a relay UE, a destination UE, or an Out-Of-Network coverage OON UE may be measured … a UE having an RSRP (and/or RSRQ) less than a predetermined threshold, or an out-of-coverage UE may generate an additional DMRS.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of P and Yamamoto to transmit additional DMRS based on the measured threshold RSRP as taught by Chae, based on the KSR rationale F - Known work in one field of endeavor (D2D communication) may prompt variations of it for use in either the same field or a different one (transmitting signals between user terminals and base stations) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 4, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over “P” in view of Yamamoto in view of He (WO2017015813A1).
Regarding Claims 4, 21, P does not disclose details regarding: the information on channel conditions of the terminal includes transmission setting information for the terminal.
Examiners Note: Using BRI consistent with the specification, the limitation “transmission setting information for the terminal” has been interpreted to mean “the base station sends information for configuring multiple DMRSs”. Based on this interpretation, He discloses this limitation: see para 261, the UE determines, according to the TTI period configured by the base station for the UE or the third indication information sent by the base station, a short TTI for transmitting two DMRSs (i.e., used for sending an additional DMRS). Therefore, the UE sends two DMRSs on the specific first TTI, so that the base station can perform channel estimation on the first TTI according to the two DMRSs.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of P and Yamamoto, so the base station to transmit setting information with number of DMRSs to the terminal as taught by He, so that the base station can better perform channel estimation on the TTI through the DMRS of the two time slots in the TTI (see He, Background).

Regarding Claims 22, P does not disclose details regarding: the terminal according to claim 21, wherein the transmission setting information includes the number of times of data retransmission or Examiners Note: Using BRI consistent with the specification, the limitation “transmission setting information for the terminal the number of times of data retransmission” has been interpreted to mean “the base station sends information for configuring multiple DMRSs for number of data transmissions”. Based on this interpretation, He discloses this limitation: see para 261, the UE determines, according to the TTI period configured by the base station for the UE or the third indication information sent by the base station, a short TTI for transmitting two DMRSs (i.e., used for sending an additional DMRS). Therefore, the UE sends two DMRSs on the specific first TTI, so that the base station can perform channel estimation on the first TTI according to the two DMRSs.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of P and Yamamoto, so the base station to transmit setting information with number of DMRSs to the terminal as taught by He, so that the base station can better perform channel estimation on the TTI through the DMRS of the two time slots in the TTI (see He, Background).

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over “P” in view of Yamamoto in view of Ren (US20190386801A1).
Regarding Claims 26, P in view of Yamamoto discloses: the configuration information includes the information on mappings between additional reference signals and main reference signals, the transmitting unit is configured to obtain a plurality of candidate reference signals according to the information on mappings between additional reference signals and main reference signals, 
Yamamoto discloses this limitation: see FIG. 10B, para 137, in addition to the existing DMRS mapped to one symbol of each slot (third and tenth SC-FDMA symbols) in one subframe, DMRSs are added/i.e. additional DMRSs, to the first and eighth SC-FDMA symbols or the fifth and twelfth SC-FDMA symbols. In other words, twice the existing number of DMRSs is mapped in FIGS. 10B; also see para 207, base station performs channel estimation using the DMRSs transmitted from terminal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of P, to specify the time-frequency resources used for the additional DMRS transmission as taught by Yamamoto, as increasing the number of DMRS symbols results in an increase in the number of DMRSs (i.e., DMRS density) available for channel estimation and symbol level combining and thus is effective in improving the channel estimation accuracy (see Yamamoto, para 11).

Ren discloses this limitation: see para 134-153, for uplink transmission… the network device sends first indication information to the terminal device by using DCI. The terminal device receives the DCI, determines, based on the first indication information, whether a mapping type of a current PUSCH is a PUSCH mapping type A or a PUSCH mapping type B, and further selects Table 1 or Table 2… and at para 142, Assuming that the mapping type of the PUSCH is the PUSCH mapping type A, the terminal device selects Table 1 and determines that the position of the last PUSCH symbol is 9, the actual quantity of symbols of the front-loaded DMRS is the single-symbol DMRS, and the quantity of additional DMRSs is 1/i.e. selecting and transmitting a single additional DMRS by a terminal in the uplink.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of P and Yamamoto to select single additional DMRS as taught by Ren, for channel estimation and symbol level combining and thus is effective in improving the channel estimation accuracy (see Yamamoto, para 11).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over “P” in view of Yamamoto in view of Byun (US2020015400A1).
Regarding Claims 29, P in view of Yamamoto does not disclose details regarding: the detecting unit is further configured to determine whether or not signals from a plurality of terminals collide according to the detected reference signals; wherein the detecting unit is configured to detect the service data of the respective terminals from the signals when the signals from the plurality of terminals do not collide.
Byun discloses this limitation: see para 107-108, a case where each UE randomly selects a DMRS while the grant-free UL resource is shared by several UEs. In this case, the UE may transmit an additional signal such as a scheduling request or a preamble to inform the BS of whether a signal of the UE is transmitted. Since the UE randomly selects the DMRS, different UEs may transmit signals by using the same DMRS. In this case, channel estimation is distorted, and thus the grant-based UL signal and the grant-free UL signal are preferably not combined. Whether to combine the signals may be determined by the BS. For example, when the BS receives signaling implying UL transmission from different UEs but only one DMRS is detected, it may be regarded that collision occurs, and thus the grant-based signal and the grant-free signal may not be combined.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of P and Yamamoto, so as to detect collision by a number of users transmitting DMRS, as taught by Byun, so that collision of a DMRS of each UE can be avoided by allocating a different DRMS to each UE (see Byun, para 107).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.